Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  it appears there is a typographical error for the limitation “wherein the or each bi-metallic element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature of the bi-metallic element" at line 7 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, recites the limitation "the at least one bi-metallic element" at line 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the at least one bi-metallic element” and “a bi-metallic element” as the one recited in the preceding claim 1 at line 5 
Claim 3 recites the limitation “protrusion of the bi-metallic element" at lines 6 and 9 renders the claim indefinite. It is unclear for whether this protrusion of the bi-metallic element is the same as the one recited at lines 3-4. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested
Claim 6 recites the limitation "the movement of the heating element" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “cooking vessel" at line 3 renders the claim indefinite. It is unclear for whether this cooking vessel is the same as the one recited in the preceding claim 1 at line 3. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested
Claims 4-5 and 8 are also rejected because each claim depends on a rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al (US 4,772,777).
Regarding claim 1, Weller et al discloses a cooker (i.e. a coffee maker) comprising:
a heating element (2A-J, i.e. also called a heating device);
a supporting structure (1, i.e. a hot plate) for supporting a cooking vessel (not shown, col. 5, lines 3-10, i.e. containers, glass bowls, thermos bottles, etc.) above the heating element (2A-J, i.e. also called a heating device); and
a bi-metallic element (9, 9A-K),
the bi-metallic element (9, 9A-K) being arranged to drive the heating element (2A-J, i.e. also called a heating device) to move based on the temperature of the bi-metallic element (9, 9A-K) (abstract; col. 1, lines 60-col. 2, lines 11; col. 6, lines 50-61; col. 7, lines 11-20, 48-55).
Weller et al discloses all the limitations of the claimed invention as set forth above, except for various embodiments. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Weller‘s reference, to include such embodiment as set forth above, since it has been 
With respect to claim 2, Weller et al discloses a connector arrangement 8, 11, 22 (fig. 6, i.e. a stop means and contacts) for selectively connecting the bi-metallic element (9B, 9F) to the heating element (2F) when the bi-metallic element (9F) is heated so that the bi-metallic element (9F) drives the heating element (2F) to move when the at least one bi-metallic element (9F) is deformed (col. 1, lines 60-col. 2, lines 11; col. 5, lines 21-41; col. 6, lines 30-49; col. 7, lines 11-20; col. 7, lines 67-col. 8, lines 37).
With respect to claim 5, Weller et al discloses wherein each bi-metallic element (9, 9A-K) is arranged to extend in a plane radially (not shown, i.e. a circular hot plate 1) from the heating element (2A-J, i.e. also called a heating device). It would have been an obvious matter of design choice to arrange in different orientations as set forth above, for the purpose of providing an optimal configuration, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
With respect to claim 6, Weller et al discloses a biasing member (12, i.e. an additional spring) arranged to assist the movement of the heating element (2A-J, i.e. also called a heating device) based on an increased temperature of the bi-metallic element (9, 9A-K) (col. 2, lines 12-23).
With respect to claim 7, Weller et al discloses a biasing member (12, i.e. an additional spring) arranged to assist movement of the heating element (2A-J, i.e. also called a heating device) to a default location when the heating element (2A-J, i.e. also .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weller et al (US 4,772,777) in view of FRYSHMAN (US 20170019957 A1).
Regarding claim 8, Weller et al discloses all the limitations of the claimed invention as set forth above, except for wherein the heating element is an induction heating element.
However, FRYSHMAN teaches wherein the heating element is an induction heating element (910) (¶ 0082). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Weller‘s reference, to include such induction heating element as set forth above, as suggested and taught by FRYSHMAN, for the purpose of providing non-ferrous cooking vessel is adjustable to the cooking surface (¶ 0009).

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 1 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761